 VINTAGE O()MES. INC.609Vintage llomes, Inc. and Local 19-I)istricl 65, Dis-tributise Workers of America-DWA, Petitioner.('ase 26 R(' 5838Fehbruar 6. 1979ORDER REMAN[)IN(i PROCLEEING 1()REGilONA L DIR ECTORB (AIRMln\N \I\( \\\N) I iHI RS Pi \1 I Itl\NI) Rt I 1)\1 IPursuant to a Stipulation for ('ertification L'pon(Consent Election executed bh the parties and apl)-proved bh the Regional Director for Recion 26 of theNational l abor Relations Board. an election bh\ se-cret ballot was conducted in the aboe-entitled pro-ceeding on October 19. 1978, under the direction andsupervision of the Regional Director. pon conclu-sion of the election, a tals of ballots was furnished tothe parties in accordance with the Board's Rules andRegulations, Series 8. as aended.The tall of ballots show s that there were approxl-mately 159 eligible voters, and that 147 ballots vcrecast, of which 109 were cast for, and 37 cast aailnst.the Petitioner. with I ballot having been challenged.On October 25, 1978. the Employer timels iled ob-jections to conduct affecting the results of the elec-tion. The Regional Director commenced an ilncSli-gation of the objections and thereafter. on Nosember7. 1978. issued and served on the parties his report onobjections. In his report. the Regional [)irector rec-ommended that the Emploser's obJections he oer-ruled. The Emploxer timelx filed exceptiotms to theRegional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amiendled. tile Na-tional Labor Relations Board has deleatc its au-thoritv in this proceeding to a three-member panel.The Board has duls considered the matter and isof the opinion. for the reasons explained belo),. thatthe Employer's objections raise material issues of factrequiring further investigation at the regional lcel.Accordingl,. pursuant to Section 1()02.69 of theBoard's Rules and Regulations and Statements ofProcedure. Series 8 as Iamended. we are remandinlthis proceeding to the Regional I)irector for a Nup-plemental report on objections based. at his discre-tion. on a further insestigation or a hearilie.As noted, the Emplo\,er in the instant case filed sixobjections to the election on \Ved nesdas. October 25.1978. On the da, following. a Board agent assigilIedto the Agencx's Memnphis. l'ennessee. Regional ()f-fice telephoned lagamnan, the Emplo\er's counsel athis office in Atlanta, Georgia, and informed Ilaga-240 NIRB No. 84man that he was prepared to take the Employer'sevidence during the week of October 30. 1978. Haga-mail replied that he was unavailable Monday of thatweek and that the mployer's chief witnesses. its gen-eral manager. production manager. and area salesnaniager, wvere leaving Wednesday. November I. for('olorado, where thev were expected to remain untilthe end of the folltowing week. Hagaman was in-formed by telephone later the same dav that the Re-cional D)irector had decided that the Emplo)er mustpresent its evidence by noon. Friday. November 3 orits objections would e dismissed.Ilaaman avers in his brief in support of excep-tions that he protested to the Board agent tha itwoulld be impossible for him to travel to the EmploN-er's NMlississippi facility and present evidence withouthis itnlesses-in-chief being present. but that his re-quest for an extension was denied. lagaman furtherclaims that on Wednesday. November I. he spoke hbtelephone with the Employer's general mnanager, af-ter which he prepared and mailed to the Board'sMemphis Regional Office a letter which listed thenalles of witnesses who would submit evidence insupport of the Employer's objections and outlinedthe substance of the testimony that would be givenhv its nlanagelent personnel who were then in C'oo-rado. lhe Employer's counsel also submitted an affi-da it which stated his personal knowledge of facts insupport of the objections.Tihe Regional Director's report on objections statesthat his office received onlI Hagaman's affida it.'Ihe report indicates that the affidavit, which was re-ceived on the afternoon of Frida\. November 3 con-tained no e idence to support Emploser's ObjectionsI. 2. or 3. but that it did contain some statementsallecedl\ nmade bh, the Petitioner's representative.Scott. during the preelection conference. The affida-,it alleges that Scott. in the presence of eligible vot-ers. threatened to call a strike and erect a picket lineif the Elmplo er persisted in its refusal to allow two ofScott's colleagues to accompan\ him when he in-spected the polling place. The report also notes thatlagaumal stated in his affidavit that he found thecurtailns on the voting booths open and that the Em-plo)er's observer informed him that manN emplo)eeshaad cast theii ballots without closing the curtains.llis affidait. the report declares. was the first in-dic.ationl the Region received that the Emploer hadalnl" witnesses to present other than the three manag-ers h(io vwere then in (olorado. A Board aent tele-phoned Ilagarman's office on the afternoon of Fri-da'. Nosember 3. and learned that lagamian vwas enroute to Atlanta hb automobile and could not bereached b telephone. ile Board agent then spoke toPaul. one of the partners of the las, firm with whichVINTAGE HOMES. INC. 609 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDHagaman was associated, and advised him that theRegion would give the [Employer until 10 a.m., Mon-day, November 6, to present the available witnesses.A telegram confirming this conversation was tranls-mitted to Hagaman on Friday, November 3. and Aasreceived on Monday. November 6.The Employer claims in its brief in support of ex-ceptions that Hlagaman received notice from Paul ofthe Board agent's call on the evening of Sunday. No-vember 5. Htagaman avers that he replied to te Re-gion telegraphically on November 6 that he was un-able to present his witnesses until after November 9because he had prior commitments with other Re-gional Offices of the Board involving unfair laborpractice charges and two elections. The report on ob-jections indicates that the Region had received nocommunication from the Employer's counselthrough November 6.On November 7, 1978, the Regional Director rec-ommended that the Employer's objections to theelection be overruled because lagaman's affidavitcontained insufficient evidence to sustain Objections4. 5 and 6 of the Employer's objections and "TheEmployer failed to cooperate in submission of another evidence in support of Objections I. 2 3. 4. 5and 6 .We decline to accept the recommendation of theRegional Director. On the basis of our review of therecord it appears to us that the Employer's dela inpresenting evidence in support of its objection arosenot from bad faith or dilatoriness but legitimate rea-sons. Unlike the Regional [)irector, we do not feelthat the Employer "failed to cooperate in subilissionof any other evidence" in support of its objections.Accordingly, on these facts, we are of the opinionthat the Regional Director's refusal to gran t the im-ployer an extension of time in which to present itsevidence was an abuse of discretion.The Employer's objections raise issues which, inour view, require further investigation at the regionallevel. Because there has been no substantive investi-gation of these objections we remand this case to theRegional Director for a supplemental report on oh-jections which may, at his discretion, be based onfurther investigation or a hearing. This supplementalreport on objections shall make recommendationsconcerning the substantive issues raised by the Em-ployer's objections.'11 IS II RY ORI)I:RI ) that the above-entitled mat-ter be, and it hereby is, remanded to the RegionalD)irector for Region 26 for a supplemental report onobjections which may, at his discretion, be based oni further investigation or a hearing. Such supplemen-tal report on objections shall make recommendationsconcerning whether the issues raised b the Employ-er's objections warrant setting aside the election pre-viousls conducted herein.I I t R iiiR OR I)IRI ) that the tlearing Officerdesignated for the purpose of conducting any hearingpursuant to this Order shall prepare and cause to beserved on the parties a report containing resolutionsof credibility of witnesses, findings of fact, and rec-omimendations to the Board as to the disposition ofsaid objections. Within 10 days from the date of is-suance of such report, either parts may file with theBoard in Washington, D.C.. eight copies of excep-tions thereto. Immediatel upon the filing fo suchexceptions the party filing the same shall serve acopy thereof on the other party and shall file a copwith the Regional D)irector. If no exceptions are filedthereto, the Board will adopt the recommendationsof the learing Officer.I I II I I ()R OI RI I) that the above-entitled mat-ter be. and it herehby is, referred to the Regional Di-rector for Region 26 for the purpose of conductingsuch further investigation or hearing as he ma findnecessar. and that the said Regional Director be.alnd hcrehb is. authorized to issue notice of anv suchhearing.I w O [,' I M~ s l forth in hIi, ll n l!s oplsc lltltlg Op5lltll III [ 111w t lilt' a Rltlll)c( 234 NI R1 i14 (1'78). M1tmberr PtneIl .illd. hrrine cxepiou al.it.lkllrllMt. ,, 111 lit 1 " %k p? t I1h PO,leletl l IllrtlllltiOn Ito coni licl,coC.il ,.IIi lIccd III licl ilcd .rletch ohlch lti, I i'. hal.rillg l the vx,-letc oJ .elIi c,,tp ~ mal CIICLdI ("t't itlcV ih iil t c i dlimed Ii III15 i is%1CII11 1 CI CI11 ' \( ML/ 1 111'1111 tCl 'C"P A Cithel tile lII1\ tIIp 11 o tI leilc.illlhcr i'cil Iicidl Illl iil il ?c.' , pcp or4. eecl ilil' t IIc'tLt l .Fi ih thC,12lll tl ll WI i ICI lI lile C0 /tIUcI hptllfl.ll% alc) I ! c .a i)bec-hwimihk .I [ m / o.cI (hcition, I. 2 3 4. .anii